EXHIBIT 10.32

 

COMMUTATION AND RELEASE AGREEMENT

 

 

COMMUTATION AND RELEASE AGREEMENT (the “Agreement”) entered into between
Affirmative Insurance Company (the “Company”) and Third Point Reinsurance
Company Ltd. (the “Reinsurer”), effective the 1st day of January, 2015.

 

WHEREAS, the Reinsurer entered into the reinsurance contracts (the “Contracts”)
set forth in Exhibit A, attached, with the Company, whereby the Reinsurer, in
consideration of payment of premium, reinsured certain risks insured by the
Company; and

 

WHEREAS, the Reinsurer and the Company desire to fully and finally settle and
commute all obligations and liabilities known and unknown of the Reinsurer and
the Company under the Contracts; and

 

WHEREAS, the Reinsurer has offered to pay and the Company has agreed to accept
in full satisfaction of the Reinsurer’s present and future liabilities under the
Contracts twenty two million, two hundred and twelve thousand and two and no/100
U.S. Dollars ($22,212,002) (the Commutation Amount”);

 

NOW, THEREFORE, IT IS AGREED BY AND BETWEEN THE REINSURER AND THE COMPANY THAT:

 

1.The Reinsurer shall pay to the Company Commutation Amount within 10 days of
the execution of this Agreement by both the Reinsurer and the Company, by wire
transfer to the following account:

 

Company:Affirmative Insurance Company

Bank Name:Frost Bank

Address:Dallas Texas

Account No.:XXXXXXXXX

ABA No.:XXXXXXXXX

 

2.Subject to the terms and conditions of this Agreement, the Company shall
accept the sum set forth in paragraph 1 herein in full and final settlement of
any and all known and unknown amounts due from the Reinsurer to the Company
under the Contracts.

 

3.In consideration of payment of the Commutation Amount referred to in paragraph
1 herein, and effective on the date the Company receives such payment, the
Company shall release and discharge the Reinsurer, its predecessors, parents,
affiliates, agents, officers, directors and shareholders and assigns from any
and all present and future payment obligations, adjustments, executions,
offsets, actions, causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, damages, judgments, claims, demands, liabilities and/or losses
whatsoever, all whether known or unknown, which the Company and its successors
and assigns ever had, now have, or hereafter may have, whether grounded in law
or equity, in contract or in tort, against the Reinsurer or any of them by
reason of any matter whatsoever arising out of the Contracts, it being the
intention of the parties that this release operate as a full and final
settlement of the Reinsurer’s current and future liabilities to the Company
under said Contracts.

 

4.Simultaneous with the Company releases as provided for in paragraph 3 above,
the Reinsurer shall release and discharge the Company, its predecessors,
parents, affiliates, agents, officers, directors, shareholders and assigns from
any and all present and future payment obligations, adjustments, executions,
offsets, actions, causes of action, suits, debts, sums of

1

--------------------------------------------------------------------------------

EXHIBIT 10.32

 

money, accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, judgments, claims, demands, liabilities and/or
losses whatsoever, all whether known or unknown, which the Reinsurer and its
successors and assigns ever had, now have or hereafter may have, whether
grounded in law or equity, in contract or in tort, against the Company or any of
them by reason of any matter whatsoever arising out of the Contracts, it being
the intention of the parties that this release operate as a full and final
settlement of the Company’s current and future liabilities to the Reinsurer
under the Contracts.

 

5.The rights, duties and obligations set forth herein shall inure to the benefit
of and be binding upon any and all predecessors, successors, affiliates,
officers, directors, employees, parents, subsidiaries, stockholders,
liquidators, receivers and assigns of the parties hereto.

 

6.The parties hereto expressly warrant and represent that they are corporations
in good standing in their respective places of domicile; that the execution of
this Agreement is fully authorized by each of them; that the person or persons
executing this Agreement have the necessary and appropriate authority to do so;
that there are no pending agreements, transactions, or negotiations to which any
of them are a party that would render this Agreement or any part thereof void,
voidable, or unenforceable; and that no authorization, consent or approval of
any government entity is required to make this Agreement valid and binding upon
them.

 

7.This Agreement shall be interpreted under and governed by the laws of the
State of Illinois witout regad to its conflict of laws rules.

 

8.The Company and the Reinsurer hereby agree to execute promptly any and all
supplemental agreements, releases, affidavits, waivers and other documents of
any nature or kind that the other party may reasonably require in order to
implement the provisions or objectives of this Agreement.

 

9.This Agreement may be executed in multiple counterparts, each of which, when
so executed and delivered shall be an original, but such counterparts shall
together constitute one and the same instrument and agreement.

 

10.This Agreement contains the entire agreement between the parties as respects
its subject matter.  All discussions and agreements previously entered into
between the parties concerning the subject matter of the Agreement are merged
into this Agreement.  This Agreement may not be modified or amended, nor any of
its provisions waived, except by an instrument in writing, signed by the parties
hereto.

 

11.If the Company shall be obligated under the laws respecting debtors and
creditors of the United States or of the State of Illinois to repay to the
Reinsurer, or to a rehabilitator, successor, liquidator or trustee of the
Reinsurer, the consideration paid hereunder, then the Company will make such
repayment and, upon such repayment, this Agreement shall be null and void.  In
addition, in the event that the consideration paid hereunder shall be a voidable
transfer under applicable law, and any party shall be obligated to repay the
consideration, then the Company will repay such consideration and, upon such
repayment, this Agreement shall be null and void.

 




2

--------------------------------------------------------------------------------

EXHIBIT 10.32

 

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
executed this Commutation and Release Agreement in duplicate as of the day and
year first written above.

 

Third Point Reinsurance Company Ltd.

 

 

 

 

 

By: /s/ J. Robert Bredahl

 

Witness: /s/ Justin Brendan

 

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

Date:  3/5/15

 

 

 

 

 

 

 

 

Affirmative Insurance Company

 

 

 

 

 

By: /s/ Michael J. McClure

 

Witness: /s/ John P. Killacky

 

 

 

Title: CEO

 

 

 

 

 

Date: 3/6/15

 

 

 




3

--------------------------------------------------------------------------------

EXHIBIT 10.32

 

EXHIBIT A

Reinsurance Contracts

 

Automobile Quota Share Reinsurance Contract

Effective:  December 31, 2013

GC Ref:  U4VT000813

 

Automobile Quota Share Reinsurance Contract

Effective:  June 30, 2014

GC Ref:  U4VT000814

4